DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,418,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are alternate broader variants of the claims listed in ‘844’ patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ohya, USPG_Pub. 20130247098.

Regarding claims 1, 14, 19 Ohya discloses a user device comprising: 
a storage device (Para. 14 (STB has memory)), storing non-transient computer instructions (Para. 14 (STB executes functions based on instructions executed by processor and memory)); and 
a microprocessor coupled to the storage device (Para. 14 (STB has processor)); 
wherein the non-transient computer instructions, when executed by the microprocessor, configure the user device to perform first operations comprising:
receiving bookmarking data from a server (Para. 14-16, 29 (the generated menu/list is transmitted to viewer terminals-set top boxes have memory and processor and software for independent functional operations)); 
wherein the server initiates generation of and generates the bookmarking data independently of the user device (Para 23-28 (the STB did nothing for the generation of the chapters by the server 20)); and 
wherein the bookmarking data includes a bookmark that identifies a specific point in a media content (Para. 30-33 (the chapter point to a point from which the user will begin to watch the live streaming-so the chapter is an equivalent of a bookmark)).

Regarding claim 3, Ohya disclose the user device, wherein the bookmark is selectable by a user when presented on a display device coupled to the microprocessor (Para. 14-16 (STBs connected to viewing terminals act as interface to the viewing terminals and they have microprocessors)).  

Regarding claim 4, Ohya discloses the user device, wherein the microprocessor is coupled to a display device (Para. 14-16 (STB has processor and is coupled to display 41-43)); 
wherein the first operations further comprise: 
outputting, based on the bookmarking data, a first output signal to the display device (Para. 14-16, 29 (the menu of chapters are displayed on viewing terminal for user selection)); and 
wherein, the first output signal instructs the display device to display the bookmark (Para. 29 (the display of the menu is via a signal which is the first output signal)).  

Regarding claim 5, Ohya discloses all in claim 4.  In addition, Ohya discloses the user device, wherein the first output signal further instructs the display device to display the bookmark in a list or a grid that includes two or more bookmarks (Para. 29-30 *the list of chapters are shown in the menu displayed by the first output signal)). 

 Regarding claim 15, Ohya discloses the software architecture, further comprising: a second process comprising second computer instructions which, when executed by a microprocessor in the user device, include: based on the bookmarking data, outputting an output signal (Para. 29 (the menu of chapters is based on chapter data received at the client device)); and wherein the output signal causes a display device to display the bookmark (Para. 29-30). 

Regarding claim 16, Ohya disclose the software architecture, wherein the bookmark includes a user selectable portion and a descriptive portion (Para. 29-30 (the selectable portion can also be the decryption portion-there is something in the menu to distinguish one chapter from another and the chapters are selectable by a viewer)). 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohya, USPG_Pub. 20130247098 in view of Felt, USPG_Pub. 20120072944.

Regarding claim 2, Ohya does not explicitly disclose discloses the user device, wherein the media content originates from a third party. 
Felt discloses a user device, wherein the media content originates from a third party (fig. 1, 121, 113n; Para 67 (third party service provider can also provide content indirectly)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user device of Ohya to include one that receiver content from a third party as taught by Felt in order to support third party content services like advertisements.






Claims 9-10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya, USPG_Pub. 20130247098 in view of Furumachi, USPG_Pub. 20070189719.

Regarding claims 9, 17 Ohya does not explicitly disclose bookmarking data identifies a segment of the media content by at least one of: a title, start time, and stop time of the segment; the title, location and length of the segment; and the title and a category of indicators for the bookmark. 
Furumachi discloses bookmarking data identifies a segment of the media content by at least one of: a title, start time, and stop time of the segment; the title, location and length of the segment; and the title and a category of indicators for the bookmark (fig. 8, 134, 135, 136; Para. 73-76 (chapters 1…3 are categories of the bookmarks)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bookmarks of Ohya to include bookmarking data that identifies a segment of the media content by at least one of: a title, start time, and stop time of the segment; the title, location and length of the segment and the title and a category of indicators for the bookmark as taught by Furumachi in order to allow user to have a visual perception of the location of bookmarks the content progresses.

Regarding claim 10, Ohya in view of Furumachi discloses the user device, wherein the category of indicators includes at least one indicator of an activity on a progress bar as the activity occurs during a broadcast of the segment of the media content (Furumachi: Para. 73; fig. 8).  
Claims 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohya, USPG_Pub. 20130247098 in view of Bloch, USPG_Pub. 20150181301.

Regarding claims 11, 18 Ohya discloses the user device, wherein the first operations further comprise: presenting the media content (Para. 29-30; fig. 1, 41-43).
Ohya does not explicitly disclose a pop up overlaying the bookmarking data on at least one segment of the media content.  
Bloch discloses overlaying the bookmarking data on at least one segment of the media content (Para. 23, 25; fig. 1, 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bookmarks of Ohya to include overlaying the bookmarking data on at least one segment of the media content as taught by Bloch in order to allow user to visually interact and manipulate the bookmarks as the user views the content in real-time.

Regarding claim 12, Ohya in view of Bloch discloses the user device, wherein the bookmarking data includes: a title; and a list of descriptors (Bloch: Para. 25 (the watch list includes thumbnails textual icons etc. meets title and descriptors)). 





Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohya, USPG_Pub. 20130247098 in view of Novak, USPG_Pub. 20030126599.

Regarding claim 13, Ohya does not explicitly disclose the user device, wherein the media content includes a commercial segment having a beginning and an end; and wherein the first operations further comprise: receiving a user selection of the bookmark; and advancing the media content to an end of the commercial segment.  
Novak discloses the user device, wherein the media content includes a commercial segment having a beginning and an end (Para. 83 (bookmarked segments have start and endpoints called markers)); and wherein the first operations further comprise: receiving a user selection of the bookmark; and advancing the media content to an end of the commercial segment (Para. 89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user device of Ohya to include the user device, wherein the media content includes a commercial segment having a beginning and an end; and wherein the first operations further comprise: receiving a user selection of the bookmark; and advancing the media content to an end of the commercial segment as taught by Novak in order to allow user skip segments of less interest to the user.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ohya, USPG_Pub. 20130247098 in view of Curtis, USPG_Pub. 20100088726.

Regarding claim 20, Ohya does not explicitly disclose the method, wherein the server further generates the bookmarking data based on user profile information associated with a user of the user device. 
Curtis discloses the method, wherein the server further generates the bookmarking data based on user profile information associated with a user of the user device (Para. 20 (user records include profile information for example preference)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ohya to include the bookmarking data based on user profile information associated with a user of the user device as taught by Curtis in order to support bookmark recommendation to users.


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Prior art fails to teach or to reasonably disclose “monitoring a current playback position of the media content; and when the current playback position of the media content is concurrent with a media content segment identified by the bookmark, instructing the display device to display the bookmark on the display device at a first position on the display device”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422